UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1668



THERON J. BARTELL,

                                              Plaintiff - Appellant,

          versus


EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CA-00-453)


Submitted:   October 24, 2002             Decided:   October 30, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theron J. Bartell, Appellant Pro Se.     James C. Allison, Susan
Elizabeth Murphy, UNITED STATES EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Theron J. Bartell appeals the district court’s order denying

his motion for reconsideration of the order dismissing his action

against the Equal Employment Opportunity Commission.       We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   Bartell v. EEOC, No. CA-00-453 (W.D.N.C. Apr. 30,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2